DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7, 9-10, & 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marino et al. (WIPO Pub No. 2013/173767).
Regarding Claim 1, Marino et al. discloses an expandable intervertebral fusion implant (610, Figs. 6, 7A-7F, Paragraph [0069-0074]), comprising: an inferior component (lower plate 620a/620p, Fig. 7C), including: a first horizontal member (620p, Fig. 7A); a first vertical member (first knuckle 619p as seen in Fig. 7A) connected to the first horizontal member; and, a first outward facing surface (lower bone-facing textured surface, Fig. 7E); a superior component (upper plate 615a/615p, Fig. 7C) hingedly connected to the inferior component (via pins 618a & 616p, Fig. 7A, Paragraph [0075]), the superior component including: a second horizontal member (615p, Fig. 7A); a second vertical member (first knuckle 616p as seen in Fig. 7E) connected to the second horizontal member; and, a second outward facing surface (upper bone-facing textured surface, Fig. 7E) directed away from the first outward facing surface; a first shell (628, Figs. 7E-7F) hingedly connected to the inferior component (via lower 618a and interdigitating knuckles); and, a first wedging component (lower knuckles 616a, Paragraph [0072]) slidingly arranged between the first shell and the first outward facing surface.
Regarding Claim 2, Marino et al. discloses wherein: the first vertical member (first knuckle 619p as seen in Fig. 7A) is arranged at a proximal end of the inferior component (proximal end of 610 is the end visible in Fig. 7E); and, the first shell is hingedly connected to the inferior component at the proximal end of the inferior component (Fig. 7E).
Regarding Claim 6, Marino et al. discloses a second shell (627, Fig. 7E) hingedly connected to the superior component (via upper 618a and interdigitating knuckles); and, a second wedging component (upper knuckles 616a, Paragraph [0072]) slidingly arranged between the second shell and the second outward facing surface.
Regarding Claim 7, Marino et al. discloses a second shell (627, Fig. 7E) hingedly connected to the inferior component (via 627 & pins 618a); and, a second wedging component (upper knuckles 616a, Paragraph [0072]) slidingly arranged between the second shell and the first outward facing surface (Figs. 7E-7F).
Regarding Claim 9, Marino et al. discloses an expandable intervertebral fusion implant (610, Figs. 6, 7A-7F, Paragraph [0069-0074]), comprising: an inferior component (lower plate 620a/620p, Fig. 7C), including: a first horizontal member (620p, Fig. 7A) including a first proximal end (proximal end of 610 is the end visible in Fig. 7E) and a first distal end (far end of 610 not visible in Fig. 7E); a first vertical member (first/proximal most knuckle 619p as seen in Fig. 7A) connected to the first proximal end; a second vertical member (last/distal most knuckle 619p as seen in Fig. 7F) connected to the first distal end; and, a first outward facing surface (lower bone-facing textured surface, Fig. 7E); a superior component (upper plate 615a/615p, Fig. 7C), including: a second horizontal member (615p, Fig. 7A) including a second proximal end (proximal end of 610 is the end visible in Fig. 7E) and a second distal end (far end of 610 not visible in Fig. 7E); a third vertical member (first/proximal most knuckle 616p as seen in Fig. 7E) connected to the second proximal end; a fourth vertical member (last/distal most knuckle 616p as seen in Fig. 7E) connected to the second distal end, the fourth vertical member hingedly connected to the second vertical member (via 618p); and, a second outward facing surface (upper bone-facing textured surface, Fig. 7E) directed away from the first outward facing surface; a first shell (628, Fig. 7E) hingedly connected to the inferior component; and, a first wedging component (lower 618a, Fig. 7E) slidingly arranged between the first shell and the first outward facing surface.
Regarding Claim 10, Marino et al. discloses wherein the first shell is hingedly connected to the inferior component at the first proximal end (via 618a, Fig. 7E).
Regarding Claim 14, Marino et al. discloses a second shell (627, Fig. 7E) hingedly connected to the superior component (via upper 618a); and, a second wedging component (upper 618a, Fig. 7E) slidingly arranged between the second shell and the second outward facing surface.
Regarding Claim 15, Marino et al. discloses a second shell (627, Fig. 7E) hingedly connected to the inferior component (via upper and lower 618a and 628); and, a second wedging component (upper 618a, Fig. 7E) slidingly arranged between the second shell and the first outward facing surface.

Claim(s) 1-3 & 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marino et al. (WIPO Pub No. 2012/135764).
Regarding Claims 1-3 & 17-18, Marino et al. discloses an expandable intervertebral fusion implant (100/200, Fig. 4A, Paragraphs [0052-0072]), comprising: an inferior component (bottom wall 20, Fig. 4A), including: a first horizontal member (right plate portion of bottom wall 20) including a first proximal end (proximal end of cage 100 is the right end when viewing Fig. 4A) and a first distal end (distal end of cage 100 is the left end when viewing Fig. 4A); a first vertical member (bottom half of right wall 20 when viewing Fig. 4A) connected to the first proximal end and comprising a first plurality of teeth (alternating horizontal toothed hinge portions of right wall 20 when viewing Fig. 4A, also See Fig. 1C for a clearer view of teeth); a first outward facing surface (outer surface of bottom wall 20); a superior component (top wall 20, Fig. 4A), including: a second horizontal member (right plate portion of top wall 20) including a second proximal end (proximal end of cage 100 is the right end when viewing Fig. 4A) and a second distal end (distal end of cage 100 is the left end when viewing Fig. 4A), the second distal end being pivotably connected to the first distal end (via hinge pins of 100); a second vertical member (top half of right wall 20 when viewing Fig. 4A) connected to the second proximal end and including a second plurality of teeth (alternating horizontal toothed hinge portions of right wall 20 when viewing Fig. 4A, also See Fig. 1C for a clearer view of teeth), the second plurality of teeth operatively arranged to engage the first plurality of teeth to lock the superior component with respect to the inferior component (the alternating horizontal first and second toothed hinge portions of right wall 20 interdigitate with one another so that the right wall can pivot at the hinge portions as seen in Fig. 1C for example); and, a second outward facing surface (outer surface of top wall 20) directed away from the first outward facing surface; a first shell (bottom half of left wall 20 when viewing Fig. 4A) hingedly connected to the inferior component; and, a first wedging component (top half of left wall 20 when viewing Fig. 4A) slidingly arranged between the first shell and the first outward facing surface; wherein the first shell is hingedly connected to the inferior component at the first proximal end (Fig. 4A).

Allowable Subject Matter
Claims 4-5, 8, 11-13, 16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Neither Marino et al. reference discloses wherein when the first wedging component is displaced in a first direction with respect to the first outer surface, the first shell is displaced away from the first outer surface, or an embodiment which shows a first toothed, a second, a third toothed, and a fourth vertical member in combination with a first shell, and first wedging component as claimed and there is no reasonable motivation to modify the art of record to as claimed without destroying the invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/           Primary Examiner, Art Unit 3775